                                          Case 5:18-cr-00258-EJD Document 174 Filed 11/05/19 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7                                         SAN JOSE DIVISION

                                   8
                                         USA,
                                   9                                                        Case No. 5:18-cr-00258-EJD-1
                                                        Plaintiff,
                                  10                                                        ORDER GRANTING MOTION TO
                                                 v.                                         COMPEL
                                  11
                                         ELIZABETH A. HOLMES and                            Re: Dkt. No. 67
                                  12     RAMESH “SUNNY” BALWANI,
Northern District of California
 United States District Court




                                  13                    Defendants.

                                  14          Defendant Holmes moved, on April 15, 2019, to compel federal prosecutors (the
                                  15   “Prosecution”) to produce material responsive to six requests from FDA and CMS (the
                                  16   “Agencies”). Dkt. No. 67. Those requests are:
                                  17                  Category 1: Any and all correspondence or communications
                                                      regarding Theranos between the government and John Carreyrou,
                                  18                  The Wall Street Journal, or their employees, agents, or counsel, and
                                                      all government documents, communications, correspondence, notes,
                                  19                  or recordings (including intra-agency and/or inter-agency
                                                      correspondence) regarding same.
                                  20                  Category 2: Any and all government documents, communications,
                                                      correspondence, notes, or recordings (including intra-agency and/or
                                  21                  inter-agency communications) regarding Theranos’ Clinical
                                                      Laboratory Improvement Amendments (“CLIA”) compliance during
                                  22                  the time period of the charged conspiracies, including but not limited
                                                      to those that concern the 2015 CLIA survey of Theranos.
                                  23
                                                      Category 3: Any and all correspondence or communications
                                  24                  regarding Theranos between the government and any clinical
                                                      laboratory company or association affiliated with clinical
                                  25                  laboratories (including but not limited to LabCorp, Quest
                                                      Diagnostics, and the American Clinical Lab Association), or their
                                  26                  employees, agents, or counsel, and all government documents,
                                                      communications, correspondence, notes, or recordings (including
                                  27                  intra-agency and/or interagency correspondence) regarding same.

                                  28   Case No.: 5:18-cr-00258-EJD
                                       ORDER GRANTING MOTION TO COMPEL
                                                                                        1
                                          Case 5:18-cr-00258-EJD Document 174 Filed 11/05/19 Page 2 of 5



                                                      Category 4: Any and all government documents, communications,
                                   1                  correspondence, notes, or recordings (including intra-agency and/or
                                                      inter-agency communications) regarding the FDA’s determination of
                                   2                  the type of FDA approval required for Theranos’ proprietary
                                                      technology.
                                   3
                                                      Category 5: Any and all FBI 302s or other agency ROIs
                                   4                  memorializing government communications with witnesses, and all
                                                      government documents, communications, correspondence, notes, or
                                   5                  recordings (including intra-agency and/or inter-agency
                                                      correspondence) regarding same.
                                   6                  Category 6: Any and all government documents, communications,
                                                      correspondence, notes, or recordings (including intra-agency and/or
                                   7                  inter-agency communications) regarding the 2013 CLIA survey of
                                                      Theranos.
                                   8
                                       Id. at 1-2. Defendant Balwani joined the motion. Dkt. No. 68. The court then held a series of
                                   9
                                       hearings and issued multiple interim orders. See, e.g., Dkt. Nos. 84, 111, 115, 134. This order
                                  10
                                       assumes familiarity with the briefing for those hearings, the discussions at those hearings, and the
                                  11
                                       interim orders. The key facts here are that the Agencies represented that they intended to produce
                                  12
Northern District of California
 United States District Court




                                       responsive documents (Dkt. Nos. 79-4, 79-5), that the court directed the agencies to search for and
                                  13
                                       produce all documents responsive to those requests by October 2, 2019 (Dkt. No. 111), that
                                  14
                                       Defendants have raised issues concerning the Agencies’ productions (Dkt. Nos. 121, 170), that, as
                                  15
                                       of the November 4, 2019 hearing, the Agencies had not completed their productions (Dkt. No.
                                  16
                                       170), and that the court has not yet issued an order—under Federal Rule of Criminal Procedure
                                  17
                                       16—compelling the Prosecution to ensure responsive documents are produced. The court will
                                  18
                                       now grant the motion.
                                  19
                                              Rule 16 “grants criminal defendants a broad right to discovery.” United States v. Stever,
                                  20
                                       603 F.3d 747, 752 (9th Cir. 2010). The government must disclose documents within its
                                  21
                                       “possession, custody, or control” that are “material to preparing the defense.” Fed. R. Crim. P.
                                  22
                                       16(a)(1)(E)(i). Under Ninth Circuit case law, prosecutors have possession of discoverable
                                  23
                                       material where they have knowledge of and access to the documents, even if those documents are
                                  24
                                       physically held by other government agencies. United States v. Santiago, 46 F.3d 885, 893-94
                                  25
                                       (9th Cir. 1995). An agency’s participation in an investigation is sufficient, but not necessary, to
                                  26
                                       establish that prosecutors have access to the agency’s information. Id. at 893; see also United
                                  27

                                  28   Case No.: 5:18-cr-00258-EJD
                                       ORDER GRANTING MOTION TO COMPEL
                                                                                         2
                                          Case 5:18-cr-00258-EJD Document 174 Filed 11/05/19 Page 3 of 5




                                   1   States v. W. R. Grace, 401 F. Supp. 2d 1069, 1078 (D. Mont. 2005) (“The prosecution is in

                                   2   possession of information held by any government agency provided the prosecution has

                                   3   knowledge of and access to the information. This is so regardless of whether the agency holding

                                   4   the information participated in the investigation.” (citation omitted)).

                                   5          The Prosecution does not oppose Defendants obtaining the sought-after documents, but it

                                   6   argues that it cannot be compelled to produce the documents under Rule 16 because it lacks

                                   7   access. See, e.g., Dkt. No. 170 at 1-2. The court disagrees. Even though the Agencies are not part

                                   8   of DOJ, the Prosecution’s involvement with the Agencies’ discovery efforts reveals a relationship

                                   9   that includes significant access, communication and assistance, such as CMS’s use of DOJ’s

                                  10   Litigation Technology Service Center. This cooperative relationship moves the Prosecution closer

                                  11   to privity of knowledge and control of the information sought. The Prosecution’s access to the

                                  12   requested documents is further shown through its dealings with the Agencies prior to the filing of
Northern District of California
 United States District Court




                                  13   this motion. The Prosecution requested both “non-public” “[r]ecords and files maintained or

                                  14   created by the [FDA] concerning Theranos,” and interviews with FDA employees about their

                                  15   interactions with Theranos. Dkt. No. 67-8. FDA granted these requests. Dkt. No. 67-9. The

                                  16   Prosecution has already produced a significant number of FDA and CMS documents that it may

                                  17   offer at trial. And, the Prosecution issued litigation hold notices for this case to the Agencies.

                                  18   Dkt. No. 67-10. The Prosecution directed the Agencies, “You must take affirmative steps to

                                  19   ensure that all employees subject to the litigation hold understand and comply with the litigation

                                  20   hold, and provide employees further instruction, direction, and oversight.” Id. at 3 (citation

                                  21   omitted). The court finds that the Prosecution has knowledge of and access to the at-issue

                                  22   documents. The court orders the Prosecution to produce the documents discussed below as part of

                                  23   their Rule 16 obligation, and to assist the Agencies however possible to ensure the timely

                                  24   production of documents.

                                  25          The court now turns to the alleged deficiencies in the Agencies’ productions. First,

                                  26   Defendants have raised concerns as to the Agencies’ preservation efforts. As to FDA, Defendants

                                  27   contend that over 1000 emails from a single witness have been produced as fragmentary

                                  28   Case No.: 5:18-cr-00258-EJD
                                       ORDER GRANTING MOTION TO COMPEL
                                                                                          3
                                          Case 5:18-cr-00258-EJD Document 174 Filed 11/05/19 Page 4 of 5




                                   1   documents—i.e, that the produced emails omit portions of the original email, such as the “to,” or

                                   2   “from,” or the body fields. They contend that this fragmentation could indicate that the emails

                                   3   have been deleted and subsequently restored. FDA represented to the court that it has no reason to

                                   4   believe that the emails were destroyed, but rather that its initial investigation suggests that the

                                   5   emails were somehow corrupted. Defendants also contend that CMS and FDA have failed to

                                   6   produce some hardcopy documents. CMS stated that it is “following up” on this issue. Dkt. No.

                                   7   170 at 4-5. The court orders that the Agencies shall continue their investigations of these issues

                                   8   and shall disclose the procedures and results of their investigations to the parties no later than

                                   9   November 26, 2019.

                                  10          Defendants complain that FDA failed to run certain search terms that they contend are

                                  11   responsive to the six requests. The court orders that FDA shall run searches of all of its

                                  12   custodians’ documents using the following terms: “LDT”, “Laboratory Developed Test”,
Northern District of California
 United States District Court




                                  13   “Theranos”, “fingerstick” or “finger stick”, and “nanotainer”. FDA shall produce any responsive

                                  14   documents returned by these searches.

                                  15          Defendants point out that the court initially ordered the Agencies to complete their

                                  16   document productions by October 2, 2019 and extended the deadline to October 25, 2019, but

                                  17   neither agency has completed their production. The court orders the Agencies and the Prosecution

                                  18   to complete the production of documents by December 31, 2019.

                                  19          Finally, the court orders the Agencies, the Prosecution, and Defendants to meet and confer

                                  20   on the above issues, and other discovery related matters. The topics of their conference(s) shall

                                  21   include, but are not limited to, the following: (a) whether the Agencies have or will produce

                                  22   employee text messages, (b) any deficiencies in FDA’s production that are attributable to FDA’s

                                  23   instruction to employees to manually search for responsive documents instead of forensically

                                  24   searching for, collecting, and reviewing documents, (c) the terms the Agencies use to search for

                                  25   and collect potentially responsive documents, and (d) FDA’s redactions to documents and

                                  26   withholding of duplicate documents.

                                  27          A further status conference is set for 10:00 a.m. on January 13, 2020. All parties shall file

                                  28   Case No.: 5:18-cr-00258-EJD
                                       ORDER GRANTING MOTION TO COMPEL
                                                                                          4
                                          Case 5:18-cr-00258-EJD Document 174 Filed 11/05/19 Page 5 of 5




                                   1   a joint status report no later than January 9, 2020.

                                   2          IT IS SO ORDERED.

                                   3   Dated: November 5, 2019

                                   4                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                   5                                                     United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cr-00258-EJD
                                       ORDER GRANTING MOTION TO COMPEL
                                                                                          5
